EUGENE A. WRIGHT, Circuit Judge,
dissenting in part and concurring in the result:
I concur in the result but not in the disposition of the abstention issue. In Part A of her discussion, Judge Nelson considers most of the significant cases and notes that, “The only issue, therefore, is whether the state unlawful detainer proceedings implicate important state interests.” Majority Opinion at 5.
It seems to me that significant state interests are implicated. The California Supreme Court has expressly recognized that strong public policy interests exist in preserving the summary nature of unlawful detainer proceedings. Barela v. Superior Court, 30 Cal.2d 244, 178 Cal.Rptr. 618, 636 P.2d 582 (1981). The proceeding in state court challenged a statute that has been law in California for over one hundred years.
Disputes regarding real property are traditionally state concerns. The Supreme Court has favored abstention in civil cases where traditional state concerns are at *473stake. See Middlesex County Ethics Comm. v. Garden State Bar Association, 457 U.S. 423, 432, 102 S.Ct. 2515, 2521, 73 L.Ed.2d 116 (1982). See Moore v. Sims, 442 U.S. 415, 435, 99 S.Ct. 2371, 2383, 60 L.Ed.2d 994 (1979).
Given the strong interests implicated here and the weakness of Goldie’s section 1983 action, abstention seems proper here. The district court should have taken that route.